Citation Nr: 1632715	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for chronic low back strain with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for status post repair left knee meniscus tear with degenerative joint disease.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to October 1982, and from April 1983 to April 1990.  He also served on active duty for training (ACDUTRA) from March 1970 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied service connection for hearing loss, granted service connection for chronic low back strain with degenerative disc disease and L4-5 radiculopathy with a 20 percent initial rating effective December 28, 2007 and for post repair of remote left knee meniscus tear with degenerative joint disease with a 10 percent initial rating, effective December 28, 2007.  

Because the Veteran disagreed with the initial ratings assigned for chronic low back strain with degenerative disc disease and L4-5 radiculopathy and for post repair of remote left knee meniscus tear with degenerative joint disease, the Board has characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In May 2009, the Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection for bilateral hearing loss and the initial ratings assigned for the back and left knee disabilities.  In May 2010, the RO issued a statement of the case (SOC) on the service connection claim for bilateral hearing loss and the claims for higher initial ratings for the low back strain and left knee disability.  In June 2010, the Veteran filed a substantive appeal, via a VA Form 9, Appeal to the Board of Veterans' Appeals for all issues.

In August 2012, the Veteran was afforded a RO hearing before a Decision Review Officer (DRO).  The hearing transcript is of record.  

The Board also notes that, in his June 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO (known as a Travel Board hearing).  As such, in a May 2013 letter, he was informed that he had been added to the list of those waiting for a Travel Board hearing.  Thereafter, the Veteran responded in May 2013 indicating his desire to withdraw his hearing request.  His request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

In October 2014, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claims for higher initial ratings for back and left knee disabilities and the TDIU claim to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 
 
2.  Although the Veteran has had limitation of the motion of the lower spine, and complaints of pain, his lumbar spine disability has not been manifested by objective findings of forward flexion to 30 degrees or less, evidence of any separately ratable neurological manifestations for which service connection has not already been granted, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a twelve-month period.

3.  The Veteran's left knee meniscus tear with degenerative joint disease has manifested in reduced range of motion with flexion, at worst, at 95 degrees flexion, and extension, at its worst, at 10 degrees with pain, swelling, disturbance of locomotion, flare-ups, swelling, tenderness and weakness, and interference with sitting, standing, and weight-bearing; but have not been productive of ankylosis, impairment of the tibia or fibula, genu recurvatum, dislocation of the semilunar cartilage, symptomatic removal of the semilunar cartilage, or evidence of a compensable left knee scar.

4.  The Veteran has been awarded service connection  for chronic low back strain with degenerative disc disease, currently rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to September 14, 2012 and as 20 percent disabling from that date; peripheral of neuropathy of the right lower extremity, rated as 10 percent disabling; post repair of remote left knee meniscus tear with degenerative joint disease, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined rating is 50 percent prior to September 14, 2012 and 60 percent from that date.  

5.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points.

6.  The Veteran's service-connected disabilities are not shown to preclude substantially gainful employment consistent with Veteran's education and occupational experience at any point pertinent to this appeal.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for lumbar spine disability are not  met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (2015).

2. The criteria for a rating in excess of 10 percent for status post repair left knee meniscus tear with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.321,  4.1-4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2015).

3.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102,  3.159, 3.340, 3.341,  4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between a Veteran's service (or service-connected disability, as appropriate) and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18  at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A February 2008 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for service connection.  The letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2009 RO decision reflects the initial adjudication of the claims for service connection after issuance of the February 2008 letter.

After the April 2009 awards of service connection for chronic low back strain and left knee disability, and the Veteran's disagreement with the initial ratings assigned, no additional notice for the downstream, initial rating issues was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a May 2010 statement of the case set forth the applicable criteria for higher ratings for chronic low back strain and left knee disability.  The timing and form of each suffices, in part, for Dingess/Hartman.

In April 2015, the Veteran was furnished appropriate notice about the information and evidence necessary to substantiate an individual unemployability (TDIU) claim.  The RO adjudicated his TDIU claim in January 2016.  

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that VA satisfied its duty to notify the Veteran about the information and evidence needed to substantiate the claims adjudicated herein.  

As for VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his wife, friends, co-workers and by his representative, on his behalf.  The Board notes that the Veteran receives most of medical care through private providers.  See May 2012 VA primary care records; September 2015 VA examination report.  A May 2015 VCAA letter requested that the Veteran identify all private treatment providers for his low back and left knee disabilities.  Dr. M. was specifically identified as a pertinent private care provider.  The AOJ furnished private medical record releases to allow VA to obtain these records on his behalf.  The Veteran was also informed that he may send the private medical records himself.  He has not submitted any additional information in response to this notice.  In his June 2015 VCAA notice response, he indicated that he did not desire to submit additional evidence and wanted adjudication to proceed.  The Board finds that no further record development action, prior to appellate consideration, is required.

The Board finds that the reports of September 2015 VA spine examination, September 2015 VA knee examination and October 2015 VA Social Work and Industrial Survey are adequate to evaluate the claims on appeal.  The examination reports reflect consideration of the Veteran's contentions, a review of the medical history and detailed clinical evaluations with findings responsive to the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no indication that his service-connected disabilities have materially increased since these examinations took place.  

The Board notes that the Veteran has challenged the adequacy of the 2009 VA examinations.  See May 2010 substantive appeal; August 2012 correspondence.  However, the Veteran was furnished updated VA examinations.  As will be explained in more detail below, the Board finds that these VA examinations, as well as the other objective medical evidence of record, provides sufficient evidence to evaluate the Veteran's lumbar spine disability and left knee disability for which a higher rating is sought, and that no further examination in necessary in connection with the appeal herein decided.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated above, in October 2014, the Board remanded the Veteran's claims for additional development.  The Board instructed the AOJ to provide proper notice regarding the information and evidence needed to substantiate a TDIU claim, obtain any outstanding VA treatment records, give the Veteran the opportunity to submit any additional records pertinent to his claim, to schedule the Veteran for a VA spine examination to address the current nature and severity of his service-connected lumbar spine disability, to schedule the Veteran for a VA left knee disability examination to address the current nature and severity of his service-connected left knee disability, and to schedule the Veteran for a VA Social Industrial Survey.  The Board finds that the AOJ substantially complied with the remand directives, as it issued an April 2015 VCAA letter including the TDIU criteria and requested that the Veteran identify pertinent medical records.  The Veteran provided a May 2015 VCAA response that he did not want to submit additional evidence.  New VA examinations were conducted in September and October 2015 as directed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. 
The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered for any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  When a question arises as to which of two ratings apply under a particular DC, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the questions for consideration are entitlement to higher initial and subsequent ratings assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A. Low back disability

Historically, the Veteran filed a formal claim for service connection for a low back disability in December 2007.  He was afforded a VA examination in April 2009 and diagnosed with chronic low back strain, left L4-5 radiculopathy and degenerative disc disease of the lumbar spine. 

By rating decision dated in April 2009, the RO granted service connection for chronic low back strain with degenerative disc disease and L4-5 radiculopathy, assigning a 20 percent disability rating effective December 28, 2007.  The Veteran perfected an appeal with regard to the initial rating assigned for chronic low back strain.   In October 2014, the Board remanded the claim for additional development and the issue has returned for appellate review on the merits.

The Veteran's low back disability has been rated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine 
(2015).  

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Alternatively, disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.   That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In April 2009, the Veteran was afforded a VA spine examination with review of the claims file.  He stated that he was injured when a fellow service member stepped on his back during a celebration.  Since then, he had back pain and it had worsened over the last four to five years.  He cannot sit on hard surfaces and prolonged sitting caused back pain.  He denied any history for hospitalization, surgery or bowel/ urinary disturbance.  He endorsed having stiffness, spasms and lumbosacral pain.  He described it as a constant, severe, dull pain.  It radiated throughout his left leg. He described having severe flare-ups of low back pain every three to four months with the episodes lasting one to two weeks.  He stated that he had at least 80 percent limitation during flare-ups.  The examiner indicated that there were no incapacitating episodes of spine disease.  
Clinical evaluation showed the Veteran to have a normal posture, but exhibit an antalgic gait.  The examiner identified lumbar flattening as an abnormal spinal contour.  He also observed lumbar muscle spasm, guarding, pain with motion and tenderness.  He indicated that these abnormalities were severe enough to cause the abnormal gait or abnormal spinal contour.  Motor examination showed the Veteran to have full strength in all extremities, except for 4/5 strength in the left deep peroneal nerve.  Muscle tone was normal and free from atrophy.  Sensory evaluation was notable for diminished 1/2 left pinprick and light touch.  Reflexes were diminished 1/2 at left ankle jerk.  Lumbar spine range-of-motion study showed: forward flexion to 90 degrees with pain beginning at 80 degrees; extension to 15 degrees with pain beginning at 10 degrees; left and right lateral flexion to 20 degrees with pain beginning at 10 degrees; and right and left lateral rotation to 30 degrees with pain beginning at 20 degrees.  The examiner reported that there was no additional motion loss upon repetitive motion.  X-rays of the lumbar spine confirmed degenerative disc disease.  The Veteran was currently employed and had missed a week of work over the past year due to flare-ups of back and knee pain.  The examiner expressed a positive nexus opinion for the current back disability.  

In July 2009, the Veteran reported that he had spent a great deal of time and money seeking back pain relief.  He stopped treatment due to its inefficacy.  He had developed mild to severe numbness in his legs.  

In August 2009, the Veteran had a VA peripheral nerve examination to evaluate associated radiculopathy.  He described having numbness in his feet and stated that his left foot drops when walking.  Clinical evaluation showed the Veteran to have normal sensation regarding vibration, pain and position sense in both legs.  However, light touch was decreased.  He demonstrated complete reflexes in both legs.  Muscle atrophy or muscle abnormality was not observed.  Gait and balance was normal.  The examiner diagnosed bilateral peripheral neuropathy due to the service-connected lumbar spine disability.  She cited X-ray evidence of degenerative disc disease. 

In his May 2010 substantive appeal, the Veteran asserted that the above VA examinations were inadequate.  He stated that a language barrier precluded the examiner from understanding his symptoms and that the examiner was not fully informed about his medical history.  

May 2012 VA primary care records (located in Virtual VA) reflect that the clinician assessed the Veteran's low back pain as stable.  He commented that it was not preventing the Veteran from being active.  The Veteran was noted to have private medical treatment and declined regular follow-up with VA.  

At the August 2012 RO hearing, the Veteran reported that he could not complete many daily activities due to low back pain.  He stated that he had flare-ups of low back pain approximately three to five times per year and would stay in bed at the beginning of the episodes.  

In August 2012, the Veteran asserted that the April 2009 VA spine examination was inadequate.  He believed that the examiner did not fully understand the occupational impairments from his physical disabilities. 

In September 2012, the Veteran was provided another VA spine examination with review of the claims file.  The examiner diagnosed lumbar strain, degenerative disc disease and bilateral lumbar radiculopathy.  He stated that he currently treated his back pain with over the counter (OTC) analgesics.  He experienced back pain daily and it was exacerbated by movement.  He did not have any physician directed restrictions, but self-limited his activities.  He experienced about 3 to 4 flare-ups per year.  He had lower extremity pain and numbness for the last 10 years.  He described his left foot as constantly numb.  His right leg symptoms were less severe than his left leg symptoms.  He denied any hospitalization or physician directed bedrest over the past year.  He continued to golf and hunt, but stopped bowling due to back pain.  He estimated that he lost 80 percent of function during flare-ups.  Range-of-motion studies showed: forward flexion to 65 degrees; extension to 10 degrees right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; and right and left lateral rotation was to 25 degrees.  Objective evidence of pain was not observed for any motion study.  The Veteran did not have additional motion loss in any plane during repetitive motion studies.  The examiner identified functional impairment as less movement and pain on movement.  Tenderness was noted for the right lower lumbosacral area.  Guarding or muscle spasm was not found.  The Veteran exhibited full motor strength in both legs, except for 4/5 strength in left knee extension.  Muscle atrophy was not found.  Reflexes were complete with the exception of absent left ankle reflex.  Sensation was decreased in both lower legs/ankles and feet.  The examiner assessed severe dull intermittent pain in the left lower extremity.  He also found paresthesias/ dysesthesias and numbness as mild for the right lower extremity.  He found paresthesias/ dysesthesias as moderate and numbness as severe in the left lower extremity.  He attributed the radiculopathy symptoms to sciatica.  He assessed it as mild in the right lower extremity and moderate in the left lower extremity.  He stated that the Veteran did not have IVDS.  He noted that the Veteran had recently retired from work, but that he would have difficulty with physical tasks in any subsequent job.             

In May 2015, numerous lay statements were received in support of the claim.  The Veteran's wife stated that the Veteran had developed constant low back pain.  He must wear tennis shoes all the time and cannot travel due his inability to sit for long periods.  They moved to Florida because cold weather aggravates his low back pain.  She stated that the Veteran had to take an early retirement from a job he greatly enjoyed due to physical limitations.  Several of the Veteran's friends submitted statements attesting that the Veteran had various symptoms relating to back and associated neurological disabilities and had to leave work due to it.  

In September 2015, the Veteran was afforded a VA back examination with review of the electronic claims file.  The examiner listed diagnoses of chronic low back strain, degenerative disc disease of the lumbar spine and bilateral lumber radiculopathy.  The Veteran described his back pain as stable since the 2012 VA examination.  He had low back pain with prolonged sitting, standing and heavy lifting.  He described it as a daily occurrence with 3-5/10 pain severity.  It was aggravated by twisting and bending.  During aggravation, it flared to 8-9/10 for about 10 days.  He would then list to one side, but was still able to walk.  He had two flare-ups over the past two years.  He self-treated during these episodes with rest and OTC analgesics.  During the flare-ups, he also noted radiating pain with tingling and numbness from his buttocks through to his toes.  He currently saw a private physician for treatment.  However, he denied any active treatment since his last VA examination.  He stated that he had modified his activities due to knee and back pain.  He also had numbness and cold sensation in both his feet, especially the left.  He denied any medical treatment for it.  His subjective account of back pain flare-ups was constant tooth-like ache in particular spot on his back.  He described his functional impairment as having to stay at home to rest and experiencing pain with standing, sitting and walking.  

Clinical examination includes range-of-motion studies showing forward flexion to 60 degrees.  Extension was to 15 degrees.  Right lateral flexion was to 30 degrees.  Left lateral flexion and rotation were to 20 degrees each.  Right lateral rotation was to 25 degrees.  The examiner noted pain during movement, but stated that it did not result in additional functional loss.  Tenderness was noted upon lumbar joint palpation.  The Veteran was able to perform repetitive use testings without additional motion loss.  The examiner declined to comment on functional impairment from repeated use over time due to the inherent speculation from being unable to clinically observe the flare-ups.  She stated that the clinical examination was neither medically consistent, nor inconsistent with the Veteran's statements regarding functional loss during flare-ups.  She did not observe guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing showed diminished (4/5) muscle strength for left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  The Veteran exhibited full strength for the right lower extremity.  Muscle atrophy was not found.  The Veteran had complete reflexes in both legs.  Sensory examination was normal for the right lower extremity.  For the left lower extremity, it was notable for decreased sensation in the left upper anterior thigh, thigh/knee and lower leg/ ankle.  

For the foot/toes, left sensation was absent.  Straight leg raise testing was positive for the left leg and negative for the right leg.  For constant pain, intermittent pain, paresthesias and/ or dysesthesias due to radiculopathy, the examiner assessed mild symptoms for the right lower extremity and moderate symptoms for the left lower extremity.  For numbness, she assessed moderate symptoms for each leg.  She confirmed that the Veteran did not have any additional radiculopathy symptoms.  She identified both sciatic nerves as being the cause of the radiculopathy.  She assessed the overall radiculopathy severity as being mild on the right side and moderate on the left side.  She confirmed that ankylosis of the lumbar spine was not present.  She acknowledged that the Veteran had IVDS, but commented that it did not necessitate physician directed bedrest over the past 12 months.  The Veteran did not require any ambulatory aides.  The examiner reported that during acute flare-ups, the Veteran was still able to function at home, but could not engage in prolonged standing or walking.  He would not drive or leave his home if he was experiencing a flare-up.  The examiner further commented that the service-connected back disability would preclude physical employment.  However, the Veteran could engage in sedentary employment if he was able to take frequent breaks to adjust his position.  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted at any point pertinent to since December 28, 2007.  

In this case, the objective range-of-motion studies do not show that the Veteran experienced restricted thoraolumbar spine motion meeting the 40 percent rating criteria under the General Rating Formula for the spine.  38 C.F.R. §§ 4.3, 4.7, 4.71a, General Rating Formula for the spine.  This is so even when considering functional impairment.  38 C.F.R. §§ 4.45, 4.59; DeLuca, supra.; Mitchell, supra.  The objective clinical evidence indicates that although there has been low back pain, it did not objectively limit motion to a degree contemplated by the 40 percent rating criteria under the General Rating Formula for the spine.  Id.; DeLuca, supra.; Mitchell, supra. The September 2015 VA examiner specifically considered the Veteran's account of functional impairment during flare-ups, but declined to confirm that there was additional functional impairment in terms of motion loss.  She explained that while the Veteran's subjective accounts were not contradicted by the clinical evaluation, any statement assigning additional motion loss in degrees during flare-ups was inherently speculative due to the inability to clinically observe it.  Thus, given the objective testing results, and the above-noted clinical findings, the Board cannot find that the extent of functional loss due to pain and other factors delineated in sections 4.40 and 4.45 and DeLuca results in a disability picture that more nearly approximates the next higher 40 percent rating criteria under any applicable version of the rating schedule.  A rating in excess of 20 percent for service-connected chronic low back strain with degenerative disc disease must be denied.  Id.

The Board also has considered whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating, pursuant to Note (1) of the General Rating Formula.  The Veteran has consistently denied bladder and bowel impairments and none were found on examination.  During the pendency of the appeal, the Veteran was awarded separate ratings for neurological impairment characterized as right and left lower extremity peripheral neuropathy.  See August 2009 and March 2013 RO decisions.  He has not appealed these determinations or otherwise expressed disagreement with either the assigned rating.  The record also presents no basis for assignment of a separate, compensable rating for any other neurological manifestation of the service-connected lumbar spine disability.  

The Board further finds that the Formula for Rating IVDS likewise provides no basis for assignment of any higher rating.  The most favorable evidence is limited to the Veteran's reports that he rests for pain relief during flare ups.  He has not asserted, nor has any other medical or lay report indicated that flare-ups of the Veteran's service-connected back disability caused incapacitating pain or otherwise necessitated physician-directed bed rest as the mode of treatment for at least a month.  For these reasons, a 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes based upon incapacitating episodes is not assigned.  

For all the foregoing reasons, the Board finds that there is  basis for assignment of a schedular rating in excess of 20 percent under the applicable rating criteria at any point pertinent to this appeal, and that the claim for a higher rating for the Veteran's lumbar spine disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)/.

B. Left knee disability

Historically, the Veteran filed a formal claim for service connection for a left knee disability in December 2007.  He was afforded a VA examination in April 2009 and diagnosed with remote left knee meniscus tear, post repair with residual range of motion limitation, intermittent pain and swelling.  He was also diagnosed with degenerative joint disease of the left knee.  

The Veteran is currently service-connected for post repair of remote left knee meniscus tear with degenerative joint disease rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5257, for knee subluxation or instability, provides a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, for the knee, Diagnostic Codes 5260 and 5261.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint (such as the knee) or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg, a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  VAOPGCPREC 9-98, p.3-4.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The Veteran was afforded an April 2009 VA knee examination with review of the claims file.  He reported having a left knee meniscus tear in 1974 with surgical treatment.  He then had intermittent knee pain and swelling.  He also could not run due to flare-ups of knee pain and swelling.  He was not actively seeking medical treatment for it.  He endorsed pain and stiffness as the current joint symptoms.  He was unable to walk for more than a few yards.  Clinical evaluation showed him to have an antalgic gait and abnormal shoe wear pattern in his left foot.  The examiner observed crepitus, tenderness and guarding movement.  However, instability and patellar or meniscus abnormalities were not observed.  Left knee range-of-motion was flexion to 130 degrees with pain beginning at 120 degrees and extension to 0 degrees without pain.  There was objective evidence of pain following repetitive motion, but no additional motion loss.  The examiner further described a well healed surgical scar on the left medial knee area.  X-ray report confirmed osteoarthritis.  The Veteran was currently employed and noted to have missed a week of work due to back and left knee pain flare-ups.  The examiner diagnosed remote left knee meniscus tear, post repair with residuals of range of motion limitation, intermittent pain and swelling and degenerative joint disease.  The examiner commented that it presented occupational impairment due to decreased mobility and pain.  

March 2011 VA primary care records reflect that the Veteran did not have any particular complaints.  He desired to enroll in VA care, but maintain his private medical providers.  The clinician noted a surgical history for knee arthroscopy.  

The August 2012 RO hearing reflects that the Veteran sought private medical treatment for knee pain.  He stated that he used OTC analgesics.  He described his left knee pain as intermittent with occasional flare-ups precipitated by activity that lasted for a week or two.  He stated that he had limited motion in his left knee.  He had to be careful moving his left leg side to side.  He believed he could extend to 95 percent to being perpendicular to his body.  He stated that he cannot "lock it."  He had popping and cracking sensations when twisting and turning.  When these sensations occurred, he developed swelling that lasted a few days.  He stated that his left knee had "given out" and he avoided activities, especially at work to prevent it from doing so.  He detailed difficulty with ladders.  He added that he had overuse pain from prolonged standing and difficulty climbing stairs.  He retired from work due to physical limitations caused in part by his left knee disability.  He also could not perform any physical household chores.  

In August 2012 written correspondence, the Veteran reported that the prior VA examination was inadequate.  He asserted that the examiner did not fully understand his orthopedic disabilities.  When he was working, he had constant pain and safety concerns.  He retired due to these constraints.  

VA reexamined the Veteran for his knee disability in September 2012.  The examiner listed diagnoses of post-surgical residuals, left knee and degenerative joint disease.  The examiner noted a remote history of knee surgery without any recent trauma.  The Veteran currently managed his knee pain with OTC analgesics.  He had pain/ swelling after working, descending stairs, and prolonged walking on hard surfaces.  He denied additional symptoms from flare-ups.  Range-of-motion studies for the left knee showed flexion to 95 degrees without pain and extension to 0 degrees without pain.  Repetitive motion did not cause additional pain or motion loss for either plane of motion.  Functional loss was listed as less movement than normal and limited ambulation ability in terms of time and distance when walking on hard surfaces.  Tenderness upon palpation was not found.  Muscle strength testing showed slightly diminished (4/5) strength in the left knee.  Stability testing was normal for anterior, posterior and medial-lateral movements.  The examiner stated that there was no evidence of patellar subluxation or dislocation.  He noted the 1974 meniscectomy and indicated it may be the cause of the current pain and motion loss.  However, it was difficult to state with certainty since the symptoms were also associated with subsequent degenerative joint disease.  He commented that the left knee was not observed to be red, hot, swollen, deformed, painful or unstable.  He noted some diffuse bony enlargement.  He further commented that the Veteran avoided using full strength in flexion or extension due to back pain.  The Veteran did not use any assistive devices.  The examiner reported that X-rays confirmed degenerative arthritis, but not patellar subluxation.  

In May 2015, numerous lay statements were received in support of the claim.  The Veteran's wife stated that he left work due to fear of personal injury when climbing ladders.  Several of the Veteran's friends submitted statements attesting that the Veteran had various orthopedic disabilities causing readily observable impairment and had to leave work due to it.  

In September 2015, VA furnished another left knee examination with review of the electronic claims file.  The examiner reiterated the previously established left knee meniscus tear with degenerative joint disease diagnosis.  Since the last VA examination, he experienced additional left knee pain when moving from his bed or chair.  It occurred daily with 6/10 severity from prolonged standing or walking.  It lasted hours.  He continued to seek medical treatment from a private primary care physician, but denied any type of orthopedic treatment.  He relieved his left knee pain by rest and OTC analgesics.  He denied any surgical, steroid injections, emergency room or physical therapy medical treatment.  He stated that he modified his activities.  For flare-ups, the examiner listed dull, constant, throbbing anterior knee pain.  The Veteran stated that he limped during flare-ups.  

Left knee range-of-motion studies showed flexion to 110 degrees and extension to 10 degrees.  The examiner noted pain, but determined that it did not result in additional functional impairment.  She noted mild swelling medially and anterior patellar joint tenderness caused by inflammation.  Crepitus was not observed.  The Veteran was able to complete repetitive use testing without additional functional loss.  The examiner was unable to ascertain additional motion loss in degrees from flare-ups and functional loss with repeated use in a non-speculative manner.  She cited her inability to clinically observe the Veteran during these episodes.  She indicated the subjective accounts were neither medically consistent, nor inconsistent with the clinical evaluation.  Left knee muscle strength was slightly diminished (4/5) in both flexion and extension planes.  Muscle atrophy was not found.  The examiner indicated that there was no history for recurrent subluxation or lateral instability.  Anterior, posterior, medial and lateral stability tests were normal.  For meniscal conditions, the examiner attributed frequent episodes of joint locking, pain and effusion to it in addition to motion loss.  She also noted a stable, painless scar from the meniscectomy.  She detailed the functional impact as inability to perform physical labor.  She believed the Veteran was capable of sedentary employment if given frequent breaks to move.      

On review of the evidence, the Board finds that the Veteran's left knee meniscus tear with degenerative joint disease has manifested in reduced range of motion with flexion, at worst, at  95 degrees, and prior to September 30, 2015 no motion loss in the left knee extension plane with flare-ups, pain, stiffness, swelling, weakness, fatigability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Overall, there is no lay or medical indication that his left knee disability manifestations to include during flare-ups and repetitive-use testing, have been so disabling as to result in flexion limited to 45 degrees (so as to warrant even the minimum, compensable rating under Diagnostic Code 5260) or prior to September 30, 2015, result in extension limited to 10 degrees.  Hence, even with consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40  and 4.45; to include with repeated use or during flare-ups, the record presents no basis for the assignment of a rating in excess of 10 percent for the left knee under Diagnostic Code 5260 or 5261.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7; Mitchell, 25 Vet. App. 32.

The Board observes that beginning September 30, 2016, left knee extension was found to be limited to 10 degrees.  This range-of-motion finding meets the 10 percent rating criteria under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Notably, while the RO has continued the rating under Diagnostic Codes 5257-5010.  The Board points out that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, where, as here, a rating for a particular disability has been in effect for less than 20 years, it is permissible to switch diagnostic codes to more accurately reflect that nature of the disability.  Murray v. Shinseki, 24 Vet. App.  420, 425 (2011).

In this case, the Board finds that beginning September 30, 2016, the left knee disability picture is most appropriately rated under the criteria for limitation of extension pursuant to Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  On this date, a VA examiner reported that the Veteran's left knee extension was limited to 10 degrees to meet the 10 percent limitation of extension criteria under Diagnostic Code 5261.  Because the Board is assigning a rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5261 beginning September 30, 2015, the rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010 will be discontinued from that date.  Butts, 5 Vet. App. at 538; Murray, 24 Vet. App. at 425.

A separate rating for instability is not warranted under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  The Veteran has given subjective reports about his right knee "giving out" or similar statements indicating left knee instability or subluxation.  He is competent to report such symptoms.  However, the Board does not find his reports convincing as they are not consistent with the clinical findings of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  The presence of instability and subluxation can be detected on objective testing, such as joint stability tests.  The April 2009, September 2012 and September 2015 VA clinical evaluations include negative results from multiple, specific tests for knee instability pathology.  The additional medical records do not otherwise suggest any clinically verifiable findings for left knee instability.  The Board finds the clinical evidence above highly persuasive to weigh against finding slight knee instability or subluxation due to its objective nature and the medical expertise of the persons creating the reports.  They weigh against finding slight knee instability or subluxation.  For these reasons, a separate rating for left knee instability or subluxation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A separate rating is not warranted under Diagnostic Codes 5258 or 5259 in this particular case.  Though the Veteran complained inability to lock his left knee at the August 2012 RO hearing, examinations, including the 2015 VA examination, have not revealed meniscal disability.  Limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of §§ 4.40 and 4.45 must be considered when it is being evaluated.  See VAOPGCPREC 9-98, p.5.  As the symptomatology (pain and limitation of motion) overlap with Diagnostic Codes 5010 and 5261, separate evaluations are not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is that none of the symptomatology for the condition is duplicative of or overlapping with the symptomatology of the other condition).  The evidence does not indicate that the Veteran has any residual symptom attributable to any left knee meniscal disorder that is not contemplated by the currently assigned rating.  

There are no objective medical findings of, and the Veteran has not alleged, ankylosis, impairment of the tibia or fibula or genu recurvatum.  In the absence of such findings, evaluating the Veteran's left knee under Diagnostic Codes 5256, 5262, or 5263 is not warranted.  See 38 C.F.R. 4.71a.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the knee disability under consideration, and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.
 
c.  Additional considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected back or left knee disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for each disability under consideration-to include functional loss due to limited motion and pain-and provides higher ratings for more severe  and/or additional manifestations.   Notably, there is no evidence or argument that the applicable schedular criteria are inadequate to rate either or both disabilities under consideration.  . 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to a service-connected disability under consideration.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  TDIU claim

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
	
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran has been awarded service connection  for chronic low back strain with degenerative disc disease, currently rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to September 14, 2012 and as 20 percent disabling from that date; peripheral of neuropathy of the right lower extremity, rated as 10 percent disabling; post repair of remote left knee meniscus tear with degenerative joint disease, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined rating is 50 percent prior to September 14, 2012 and 60 percent from that date.  Hence, the percentage requirements for the award of as schedular TDIU, pursuant to 38 C.F.R. § 4.26(a), are not met.

Nevertheless, as mentioned above, if a Veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, a TDIU claim may be assignable, on an extra-schedular basis, and pursuant to specifically prescribed procedures.  See  38 C.F.R. § 4.16(b).  However, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case, as explained below.

The evidence of record shows that the Veteran retired in January 2012 due to orthopedic disabilities.  During the August 2012 RO hearing, the Veteran explained that he could no longer perform routine work tasks due to back and knee pain.  He had particular difficulty with ladders.  He stopped performing many exertive household chores, such as moving and pruning.    

The September 2012 VA examiner noted that the Veteran had recently retired due to medical disability.  He opined that the Veteran was precluded from physical labor due to service-connected orthopedic disabilities.  

In May 2015, the Veteran's wife and several individuals submitted statements in support of the TDIU claim.  They stated that they had observed the Veteran's physical limitations due to his service-connected back and left knee disabilities.  Consequently, he was unable to complete many routine tasks associated with his usual occupation of building maintenance.  

The Veteran completed VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability in May 2015.  He stated that his service-connected low back, left knee and neuropathy precluded gainful employment.  He denied any recent medical treatment or hospitalization for these disabilities.  He stated that he retired in January 2012 from maintenance/ repair employment.  He had worked for his employer for nearly 15 years.  He had not tried to obtain other employment.  He reported that he had a high school education and additional training in service.  

In September 2015, the Veteran was afforded VA examination for his orthopedic and associated neurological disabilities.  The examiner reported that the Veteran could not engage in physical labor due to service-connected disabilities.  However, sedentary employment with break allowances was not precluded by his service-connected disabilities.  

In October 2015, a Social Work and Industrial Survey was accomplished in connection with the Veteran's TDIU claim.  The examiner noted service-connected disabilities of lumbosacral strain, paralysis of sciatic nerves, arthritis and tinnitus.  The Veteran presented with an appropriate appearance and exhibited good communication skills.  The examiner noted that his gait was modestly wide based.  While he was seated, he shifted throughout the interview and requested to stand after 30 minutes of sitting.  He stated that he left work due to his inability to complete routine physical work tasks in a safe manner.  He had particular difficulty working with ladders.  He stated that his tinnitus was bothersome and he could not tolerate additional high pitch sounds.  The Veteran described his occupational experience as general maintenance to include plumbing and electrical work.  The examiner noted that the Veteran genuinely appeared to enjoy his longstanding general maintenance job and only retired due to physical disability.  The Veteran described the neuropathy in both feet as particularly troublesome at work.  He would stumble and was afraid of falling due to it.  He also could no longer lift heavy objects.  He had to work exclusively with battery operated equipment due to tinnitus.  

It was noted that, currently, he helped his wife care for their granddaughter three times a week.  He played golf when his back would tolerate it and bow hunted.  He had difficulty sleeping due to tinnitus.  The examiner detailed the September 2015 Disability Benefit Questionnaires (DBQs).  She assessed that the Veteran could engage in physical activity, to include hobbies and household maintenance as physical conditions would allow.  The Veteran was able to understand and follow instructions.  He could retain instructions and sustain concentration to perform simple tasks.  He was able to interact appropriately with others.  He could response appropriately to changes in the work setting.  His physical disabilities would prevent work involving prolonged standing, walking, bending or lifting, etc.  However, his physical disabilities would not preclude sedentary employment given allowances to include frequent breaks to change position and noise allowances for tinnitus.  

At the outset, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). However, medical and other evidence addressing the functional effects of the Veteran's disabilities on his ability to perform the physical acts required for substantially gainful employment is relevant to the unemployability determination.   See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, the weight of the evidence indicates that the Veteran's service-connected back, peripheral neuropathy of the lower extremities, left knee disability and tinnitus have not rendered him unemployable at any point pertinent to the current claim on appeal.  The Veteran cannot perform exertive work tasks due to his service-connected orthopedic and associated neurological disabilities.  However, the evidence does not indicate that the symptoms and manifestations of the Veteran's attributable to service-connected lumbar spine disability, peripheral neuropathy, left knee disability and tinnitus, whether alone or in combination, cause inability to engage in all forms of substantially gainful employment consistent with the Veteran's education and occupational experience.  

While the Veteran has occupational experience in exertive labor, he has a high school education and retains good cognitive function.  See October 2015 Social Work and Industrial Survey.  It is reasonable to infer from his educational attainment and cognitive function that he is qualified and capable for a range of sedentary occupations.  The September 2012, September 2015 and October 2015 VA examiners made similar conclusions in determining that sedentary employment with breaks for movement and tinnitus accommodations is not precluded by the various service-connected disabilities.  The Board finds the VA examiners' assessments highly probative due to the examiners' clinical expertise and objective nature of their reports.  Caluza, 7 Vet. App. at 510-511.  Although the Veteran continues to experience orthopedic and neurological pain, the objective clinical findings from the above VA examination reports do not suggest that the Veteran has symptoms attributable to his service-connected disabilities, jointly or singly, that would preclude sedentary work for which he is otherwise qualified.  Id.; see also Geib, 733 F.3d at 1354.

In addition to the medical and other objective evidence addressed above, the Board also has considered the assertions of the Veteran and others advanced in support of his claim.  Laypersons are certainly competent to report matters within his or her own personal knowledge, such as symptoms experienced or observed,  and, for the Veteran, the reasons why he took early retirement.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Here, the Veteran's statements and other lay statement submitted on his behalf attest to the fact that he cannot perform exertive labor.  They do not indicate that sedentary employment is precluded by service-connected disabilities.  

Furthermore, to whatever extent the Veteran contends that he is unemployable due to his service-connected disabilities, the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2015) and Jandreau, supra), and, as indicated above, the persuasive medical and other objective evidence on this point simply does not support such an assertion.

Under these circumstances, the Board finds that the criteria for invoking the procedures for referring this matter to the appropriate first line authority for extra-schedular consideration are not met, and the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

A rating in excess of 20 percent for low back strain with degenerative disc disease is denied.  

A rating in excess of 10 percent for service-connected status post repair left knee meniscus tear with degenerative joint disease is denied. 

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


